Case: 21-30271     Document: 00516179115         Page: 1     Date Filed: 01/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                January 25, 2022
                                No. 21-30271                      Lyle W. Cayce
                            consolidated with                          Clerk
                                No. 21-30273
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Stephen Daigle,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CR-39-1
                            USDC No. 3:18-CR-15-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Stephen Daigle
   has moved for leave to withdraw and has filed a brief in accordance with


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30271      Document: 00516179115           Page: 2   Date Filed: 01/25/2022




                                     No. 21-30271


   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Daigle has filed responses. The record is not sufficiently
   developed to allow us to make a fair evaluation of Daigle’s claims of
   ineffective assistance of counsel; we therefore decline to consider the claims
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief, the supplemental brief, and the
   relevant portions of the record reflected therein, as well as Daigle’s
   responses. We concur with counsel’s assessment that the appeals present no
   nonfrivolous issue for appellate review. Accordingly, the motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEALS ARE DISMISSED. See 5th Cir. R. 42.2.
   Daigle’s pro se motion for appointment of new counsel is DENIED as
   untimely. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                          2